Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 29, 2014

                                        No. 04-14-00360-CV

                                      Jennifer L. ZUNIGA,
                                     Appellant/Cross-Appellee

                                                  v.

           Christopher MEDINA (Cross-Appellant), Richard Medina, and Shelly Medina,
                                        Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-10872
                             Honorable Larry Noll, Judge Presiding


                                           ORDER
Sitting:        Catherine Stone, Chief Justice (not participating)
                Karen Angelini, Justice
                Luz Elena D. Chapa, Justice

       This court has received notice that on October 15, 2014, appellee and cross-appellant,
Christopher Medina, filed a bankruptcy case under Chapter 7 of the United States Bankruptcy
Code. The case is pending in the United States Bankruptcy Court for the Southern District of
Texas, and is assigned case number 14-35711.

       We order this appeal abated and removed from the court’s active docket. See TEX. R.
APP. P. 8.2. The appeal will be reinstated or severed only upon proper motion and proof. See
TEX. R. APP. P. 8.3; 4th TEX. APP. (SAN ANTONIO) LOC. R. 4. All motions and other documents
pending or filed are abated subject to being reurged in the event the case is reinstated.

        We further order the clerk of this court to send copies of this order to the clerk of the trial
court, the court reporter, and the attorneys of record.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court